Ingalls, J.
The judgment herein in favor of the defendant, and the order of the special term confirming the report of the referee, must be reversed, and a new trial ordered before another referee, with costs to abide the event, as provided by the_ statute in such cases. The ground upon which such reversal is based is stated and discussed in the opinion delivered in the case of Vaughn v. Strong, ante, 686. The evidence and the questions involved in the two cases are substantially alike. All concur.